97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marc PERKEL, Appellant,v.THE SUPREME COURT OF MISSOURI, Disciplinary Counsel, Appellee.
No. 96-1949.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 16, 1996.Filed:  September 20, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Marc Perkel appeals from the district court's1 dismissal of his civil rights action against the Supreme Court of Missouri Disciplinary Counsel for failure to state a claim.  After careful review of the record, we affirm for the reasons stated in the district court's Order Granting Motion To Dismiss.



1
 The HONORABLE ORTRIE D. SMITH, United States District Judge for the Western District of Missouri